IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOHN MEEKIN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2805

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and
DECISIONHR XXI, Inc.,

     Appellees.
_____________________________/

Opinion filed December 8, 2016.

An appeal from Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

John Meekin, pro se, Appellant.

Norman A. Blessing, General Counsel, Cristina Angelica Velez, Assistant General
Counsel, Reemployment Assistance Appeals Commission, Tallahassee, for
Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.